DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-7, 31, 69-71); species (A) PD-L1, HLA-G, and Cd200 ; species (B) TGF-β; species (C) HSV-TK; species (D) ganciclovir; species (E) insulin; species (F) TOP2A; species (G) TOP2A; and species (H) pluripotent stem cell in the reply filed on 29 August 2022 is acknowledged.
It is noted that the restriction requirement mailed 29 June 2022 contained a typographical error, wherein “Group I, claims 1-7, 31, and 65-71” should have read “Group I, claims 1-7, 31, and 69-71.”
Claims 36, 38-46, 65, 72, 73, and 75 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 August 2022.

Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The preliminary amendments of 11 December 2019 and 20 May 2020 have been entered in full.  Claims 8-30, 32-35, 37, 47-64, 66-68, 74, and 76-192 are canceled.  Claims 36, 38-46, 65, 72, 73, and 75 are withdrawn from further consideration as discussed above.  Claims 1-7, 31, and 69-71 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 31, and 69-71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-4, 6, and 7 recite lists of genes that are separated by multiple recitations of “or” and “and” such that it is impossible to discern which items are required and which are optional.  The metes and bounds of the claims cannot be determined.
Claim 4 repeatedly recites the limitation "the gene" which is a term recited both in claim 1 (from which claim 4 depends) and claim 4 itself.  Claim 5 repeatedly recites the limitation "the gene" in claim 4, which depends from claim 1.  There is insufficient antecedent basis for this limitation in the claims, since it is not clear to which former recitation of a gene it is referring at each occurrence.
Claim 5 further recites “a gene known to be mutated in” any one of several classes of disease.  This italicized phrase is subjective and open to so many different interpretations as to be meaningless.  Known to whom?  Known as of what date?  What degree of correlation between mutation and disease state qualifies as “known?”  The metes and bounds of the claim cannot be determined.
Dependent claims that are not specifically discussed herein are included in the rejection insofar as they depend from claims that are specifically discussed and do not resolve the indefiniteness issues discussed above.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 31, and 69-71 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are directed to a cell that is genetically modified to comprise two or more of 12 genes, or comprising a gene encoding a biologic that acts as an agonist of a protein encoded by one of the 12 genes.  Dependent claims recite additional elements including one or more additional transgenes selected from a list of 11 genes or a gene encoding a biologic that acts as an agonist of a protein encoded by one of the 12 genes; at least one mechanism for controlling cell proliferation (a negative selectable marker inserted into a locus of a gene and/or an exogenous inducible transcriptional activator inserted into the locus of a gene); and a transgene encoding a therapeutic agent.  Notably, most of the claims do not recite any structural limitations for any of these elements or, if they do, a substantial amount of variability is permitted (up to 15%).
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through establishment of a structure-function correlation (by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics) or through a sufficient description of a representative number of species.  Either is considered sufficient to show the applicant was in possession of the claimed genus.
Regarding structure-function correlation, it is noted that one of skill in the art was aware that there is a lack of structure-function correlation in proteins comprising mutations from the wild type form.  The problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex.  While it is known that many amino acid substitutions are generally possible in any given protein the positions within the protein's sequence where such function-neutral amino acid substitutions can be made are not predictable.  Certain positions in the sequence are critical to the protein's structure/function relationship, e.g. such as various sites or regions directly involved in binding, activity and in providing the correct three-dimensional spatial orientation of binding and active sites.  These or other regions may also be critical determinants of antigenicity.  These regions can tolerate only relatively conservative substitutions or no substitutions (see Tokuriki et al., 2009, Curr. Opin. Struc. Biol. 19:596-604).  Fenton et al. (2020, Medicinal Chemistry Research 29:1133-1146) state that while it is well known that most substitutions at conserved amino acid positions (which they call “toggle” switches) abolish function, it is also true that substitutions at nonconserved positions (which they call “rheostat” positions) are equally capable of affecting protein function.  They conclude that substitutions at rheostat positions have highly unpredictable outcomes on the activities and specificities of protein-based drugs.  Bhattacharya et al. (2017, PLoS ONE 12(3): e0171355, https://doi.org/10.1371/journal.pone.0171355) state that the range of possible effects of even single nucleotide variations at the protein level are significantly greater than currently assumed by existing software prediction methods, and that correct prediction of consequences remains a significant challenge (p. 18).  These evidentiary publications thus underscores a lack of structure-function correlation in mutated proteins.
Regarding a representative number of species, the instant specification fails to describe a representative number of species to provide adequate written description of the claimed genera as per MPEP § 2163.  First, it is noted that the term “gene” or “transgene” encompasses nucleic acids that not only have protein coding information but also include introns and transcription-controlling elements such as promoters.  However, the instant specification only provides a description of cells modified by transformation with cDNAs, which do not have nucleic acid sequences pertaining to introns and transcription-controlling sequences.   Sequences for the encoded proteins are also described in the sequence listing.  However, these too would only provide information about nucleic acid sequence possibilities that encode proteins, and not intron and/or transcription-controlling sequences.  Accordingly, the specification does not provide a single species of a “gene” or a “transgene” as recited in the claims.
Second, the specification provides no written description of a gene or transgene that encodes a “biologic” that is an “agonist” of any of the proteins encoded by the recited “genes” or “transgenes.”  There are no species described to support the recited genera.
Finally, regarding the recited “therapeutic agent,” while the specification lists the names of many structurally and functionally diverse therapeutic agents (e.g., Table 2), there is no detailed written description of a single species of therapeutic agent.  No structures are described.  Reference is made to a single publication that describes a single decoy receptor of VEGF at p. 65.  However, such is clearly not representative of the claimed genus, which includes any therapeutic protein of any type (e.g., decoy receptors of any type, antibodies that bind any target, mutated proteins of any sort, etc.).
Regarding antibodies, Applicant’s attention is directed to the recent decision in Amgen Inc. v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).  The court discussed whether an antibody is adequately described by describing a newly characterized antigen.  Specifically, the court referred to the decision in Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341 (Fed. Cir. 2011).  In that case, the patentee claimed a genus of antibodies containing a human variable region that has particularly desirable therapeutic properties: high affinity, neutralizing activity, and A2 specificity.  Despite the fact that the specification disclosed human TNF-α protein, and despite the disclosure of the structures of more than one species of antibody related to the genus, the court ruled that that the generic antibody claims at issue were invalid for lack of written description.  The fact pattern is similar in the instant case.  As in the court case, the instant claims recite a genus of proteins such as antibodies that have affinity for a specific antigen and have a desirable special property, i.e., ability to be therapeutically effective.  Following the finding in Centocor, the instant claims are found to lack adequate written description.  Similarly, in Juno Therapeutics, Inc., Sloan Kettering Institute for Cancer Research v. Kite Pharma, Inc. (Case 2020-1758, CAFC August 2021), the court found that the disclosure of two antibody products (scFv molecules) was insufficient to support written description for the claimed genera, specifying that the specification at issue failed to disclose “structural features common to the members of the genus to support that the inventors possessed the claimed invention;” i.e., the specification and evidence of record failed to provide a structure-function correlation.  In the instant case, there is also no evidence of a structure-function correlation for antibodies or other proteins recited by name in the claims, and thus the claims are properly rejected for lack of adequate written description.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-7, 31, and 69-71 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/022423 A1 (HANTASH ET AL., published 06 February 2014; of record) in view of Rong et al. (2014, Cell Stem Cell 14:121-130; of record) and WO 2007/047468 (ANTHROGENESIS CORPORATION; published 26 April 2007; of record).
‘423 teaches a cell genetically modified to comprise a nucleic acid molecule or “transgene” or “gene” encoding HLA-G and β2-microglobulin (β2m), wherein the cell has reduced immunogenicity when transplanted into a host as a result of the modification.  See abstract; [0003]; [0026]; Examples 3 and 7; claim 1.  This is relevant to claims 1-3.
Regarding claims 6 and 7, the cell can be an embryonic stem cell.  See [0050].
Regarding claims 69 and 70, compositions comprising the cells and a pharmaceutically acceptable excipient are taught at [0089]-[00110].
Regarding claim 71, a kit is implied by the disclosure of compositions at [0089]-[00110].  For example, the discussion of administration routes such as intravenous at [00101] implies a container of some sort, such as a syringe or an IV bag with accompanying tube and needle.  Such meets the limitations of the recited “kit” in claim 71.  It is noted that claim 71 does not recite any particular type of container, or any other component of the kit other than the cells themselves.
‘423 does not teach the cells comprising one or more of the other “transgenes” or “genes” recited in the claims.  However, Rong et al. teach an embryonic stem cell genetically modified to comprise a nucleic acid molecule or “transgene” or “gene” encoding PD-L1 and CTLA4-Ig, wherein the cell has reduced immunogenicity when transplanted into a host as a result of the modification.  See abstract.  ‘468 teaches that stem cells expressing combinations of genes including CD200 and HLA-G result in reduced immune responses.  See [0005]-[0006].  Thus, the combination of references suggest that stem cells expressing genes including HLA-G, PD-L1, and CD200 result in reduced immune response.
‘423 also does not suggest inclusion of at least one mechanism for controlling cell proliferation such as a negative selectable marker (e.g., thymidine kinase) and an inducer (e.g., ganciclovir) as per claims 4 and 31.  However, Rong et al. discuss how the tumorigenic potential of their genetically modified stem cell therapy can be effectively eliminated with such a mechanism.  See p. 126, right column, second paragraph.
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the genetically modified cells expressing HLA-G and β2-microglobulin (β2m) as taught by ‘423 by also modifying the cells to express PD-L1, CTLA4-Ig, and/or CD200, as well as introducing a mechanism for controlling cell proliferation as suggested by Rong et al. and ‘468 with a reasonable expectation of success.  The motivation to do so would have been apparent to the ordinary skilled artisan in that combining the teachings of the prior art would have resulted in a combination of prior art elements according to known methods to yield predictable result.  Note it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). 
Also, as noted by the United States Supreme Court, if a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one method, and a person of ordinary skill would recognize that it would improve similar methods in the same way, using the technique is obvious unless its actual application is beyond his or her skill. KSR, 127 S. Ct. at 1740. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82USPQ2d 1385, 1396 (2007). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 31, and 69-71 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 28, and 47-51 of copending Application No. 17/413,314 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Both sets of claims are directed to cells that are genetically modified to comprise two or more transgenes from a set comprising PD-L1, HLA-G or H2-M3, Cd47, Cd200, FASLG or FasL, Ccl21 or Ccl21b, Mfge8, and Serpin B9 or Spi6.  Both claim sets refer to the same sequences for the proteins encoded by these transgenes.  Both claim sets recite additional transgenes or elements such as the transgenes TGF-β, Cd73, Cd39, Lag3, Il1r2, Ackr2, Tnfrsf22, Tnfrs23, Tnfrsf10, Dad1,and IFNγR1 d39; types of cells; compositions and kits.
The claims differ in that the instant claims also recite, as an alternative, a transgene encoding a biologic that acts as an agonist of PD-L1, HLA-G or H2-M3, Cd47, Cd200, FASLG or FasL, Ccl21 or Ccl21b, Mfge8, and Serpin B9 or Spi6.  In this regard, the species recited in the copending claims anticipates the genus recited in the instant claims.
The claims also differ in that the copending claims further require the cells to comprise a transgene encoding a polypeptide comprising an antigen.  However, the instant claims recite open claim language and do not exclude such a transgene.  Furthermore, the additional elements recite din the instant claims, such as a transgene encoding a therapeutic agent, read on such since all proteins are potentially antigenic in heterologous mammalian systems.
Accordingly, the copending claims render obvious the instant set of claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
19 October 2022